                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONALD BOOKER,                                  :
    Plaintiff,                                  :
                                                :
          v.                                    :       CIVIL ACTION NO. 19-CV-1033
                                                :
COMMISSIONER OF SOCIAL                          :
SECURITY,                                       :
     Defendant.                                 :


                                 MEMORANDUM OPINION

RICHARD A. LLORET                                                               October 31, 2019
U.S. MAGISTRATE JUDGE

          Donald Booker was denied social security benefits by the decision of an

Administrative Law Judge (“ALJ”). Mr. Booker contends that the ALJ’s unfavorable

decision was reached in error. Doc. No. 18, at 5–16 (Plaintiff’s brief). Mr. Booker argues

that (1) the presiding ALJ’s appointment was improper under the Appointments Clause

of the Constitution; (2) the ALJ erred by not aiding Mr. Booker, who was unrepresented

at the time, in presenting his claim; and (3) the ALJ improperly found some of his

impairments to not be severe, at step two. Id. In response, the Commissioner of Social

Security (“Commissioner”) conceded that further evaluation is warranted and requested

that this case be remanded.1 Doc. No. 19 (Defendant’s Uncontested Motion to Remand).

The Commissioner has represented that Mr. Booker’s counsel consented to his request.

See id.




1The Commissioner agreed that the “Appeals Council will further evaluate [Mr. Booker’s] claim and direct
an Administrative Law Judge for further proceedings, including, but not limited to, evaluating [Mr.
Booker’s] mental impairments and further discussing whether medical improvement was demonstrated;
providing [Mr. Booker] with the opportunity for a new hearing; if necessary, obtaining supplemental
vocational expert evidence; and issuing a new decision.” Doc. No. 19.
       Because the parties agree that the ALJ erred in the evaluation of Mr. Booker’s

disability claim, Mr. Booker’s request for review is granted, the final decision of the

Commissioner is reversed, and this matter is remanded to the Commissioner further

proceedings.



                                                 BY THE COURT:



                                                 _s/Richard A. Lloret ___________
                                                 RICHARD A. LLORET
                                                 U.S. Magistrate Judge
